911 F.2d 722Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman W. HARDY, Plaintiff-Appellant,andKenneth B. Owens, Plaintiff,v.Paul W. RIDENOUR, John N. Brown, Warden, R.E. Hecker,Captain, Rae A. Reighard, Seg. Counselor, R.A. Cunningham,Officer, O.W. Miller, Officer, J.R. Younker, Officer, ShawnSkinner, Officer, K.D. Marshall, Officer, Elmanus Herndon,Acting Commissioner, Patricia Briggs, Hearing Officer,Defendants-Appellees.
No. 89-6746.
United States Court of Appeals, Fourth Circuit.
Submitted July 12, 1990.Decided Aug. 6, 1990.Rehearing and Rehearing In Banc Denied Aug. 24, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 89-95-B)
Herman W. Hardy, appellant pro se.
Audrey J.S. Carrion, Office of The Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Herman W. Hardy appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hardy v. Ridenour, CA-89-95-B (D.Md. June 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Kenneth Owens, a plaintiff below, failed to personally sign the notice of appeal;  therefore, the appeal is dismissed as to him.   Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981)